Citation Nr: 0816996	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-26 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for residuals of a 
right knee shell fragment wound.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968, to include service in the Republic of Vietnam 
from March to November 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
March 2000 and March 2004 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  Hepatitis C was not present during service and is not 
etiologically related to any incident of service.

2.  The veteran does not have current right knee disability.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.  Residuals of a right knee shell fragment wound were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

However, the Court also stated that the failure to provide 
such notice in connection with adjudications prior to the 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in May 2003, prior to its initial adjudication of the 
right knee claim and subsequent to the initial adjudication 
of the hepatitis C claim.  A second letter was sent with the 
notice required under the VCAA, to include notice that he 
submit any pertinent evidence in his possession, by letter 
mailed in July 2007.  The veteran subsequently returned an 
attached form in August 2007, stating he had no additional 
evidence to submit.  There is no indication or reason to 
believe that the ultimate decision of the RO on the merits of 
these claims would have been different had fully compliant 
VCAA notice been provided before the initial adjudication of 
the claims.

Although the veteran was not provided pre-adjudicative notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the veteran's hepatitis C and 
right knee shell fragment wound residual disabilities.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claims was no more than harmless error.

The Board also notes the RO has complied with the duty to 
assist.  Service medical records, service personnel records, 
private medical records and pertinent VA medical records have 
been obtained.  In an effort to verify the occurrence of the 
veteran's claimed April 1968 shell fragment wound and 
exposure to casualties, the RO has received reports from the 
National Personnel Records Center (NPRC) in September 2003, 
and from the National Archives in January 2004.  An inquiry 
to the Joint Services Records Research Center (JSRRC), 
formerly known as the Center for Unit Records Research, was 
returned in November 2002 with documentation including a 
daily staff journal and records from the U.S. Army casualty 
database.

The Board acknowledges that no VA medical examination or 
opinion has been obtained in response to this claim.  VA need 
not conduct an examination with respect to the claims decided 
herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claims. 38 C.F.R. § 3.159(c)(4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.  The evidence does not 
show any current diagnosis of a right knee disability and no 
competent evidence of hepatitis C in service or of a nexus 
between hepatitis C and service.  

Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, which could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that the RO properly processed 
these claims following the provision of the required notice 
and that any procedural errors in its development and 
consideration of these claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.




Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's contentions for both claims arise from 
essentially the same fact pattern.  The veteran has 
described, in numerous accounts, an event where he alleges 
that he received a shell fragment wound to his knee while 
serving in the Republic of Vietnam.  He has also stated that 
treatment of the resulting injury involved his receipt of a 
blood transfusion.

Hepatitis C

Service medical records are negative for hepatitis C and 
negative for treatment of a shell fragment wound.  A surgery 
report from February 1967 does describe surgery to remove a 
neuroma from the veteran's foot, performed at Fort Ord, 
California.  The detailed report from this procedure 
indicates the veteran underwent general anaesthesia and that 
a tourniquet was used to limit blood flow.  However, there is 
no indication that the veteran required a blood transfusion 
at this time.  In addition, the veteran's discharge 
examination makes no mention of hepatitis C, or residuals of 
shell fragment wounds.

In February 1972, the veteran underwent a VA examination to 
address his foot disability.  Upon examination, his liver was 
not palpable and no other pertinent abnormalities were noted.  
There was no mention of any hepatitis indicia.  The first 
evidence of hepatitis C is noted in medical records 
associated with a liver transplant that occurred in June 
1999, along with related treatment from that year.  This is 
over 30 years following the veteran's separation from active 
duty.

On VA examinations in June 1978 and July 1979, the veteran 
reported only a history of foot pain in service and did not 
report that he suffered a shrapnel wound to the leg.  

Private medical records from T.R., D.O., dated June 1999, 
note "previous shrapnel wounds to the left leg and a 
resultant blood transfusion in Vietnam."  A letter from P.N., 
D.O., received in June 1999 states that the only risk factor 
for the veteran's hepatitis C is a blood transfusion during 
his tour of duty in Southwest Asia.  The veteran denied any 
other risk factors at this time.  The fact that the veteran's 
statements concerning the etiology of his hepatitis C were 
transcribed by health care providers does not turn such 
statements into competent medical evidence.  As the court has 
noted, "[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence'..."  Leshore v. Brown, 8 Vet. App. 406, 410 
(1995).

More importantly, the factual premise of the physician's 
statements is simply not supported by the veteran's service 
medical records or other military records.  In this regard, 
the Board finds the veteran's account of events in service to 
be not credible.

The record shows that the veteran has provided conflicting 
statements regarding the claimed injury and treatment.  As 
noted, there was no evidence of a shrapnel wound in the 
veteran's service medical records.  In March 2000 
correspondence, the veteran reported receiving shrapnel to 
the right knee, as opposed to the left leg wound noted in Dr. 
T.R.'s June 1999 report.  He also reported that he could not 
recall if he got a blood transfusion due to the pain 
medication.  The veteran also noted exposure to poorly 
sterilized medical equipment would have occurred incident to 
this claimed wounding and resultant "battlefield surgery."  
He stated that the medic who treated him was killed a few 
days later, explaining the absence of a record pertaining to 
his shrapnel injury.  In a June 2001 statement, the veteran's 
representative indicated that the veteran received a "minor 
skin piercing cut" that occurred when coming into contact 
with dung in a rice paddy.  Then, in correspondence received 
March 2002, the veteran again asserted that he was injured by 
shrapnel during a mortar attack and that the medic who 
treated him was killed.  Service personnel records do 
indicate that a medic attached to the veteran's unit was 
killed in June 1968, however the detailed daily staff journal 
addressing this incident describes an isolated sniper attack 
in the early morning hours, with no related indirect 
artillery rounds received until the end of the day, long 
after the medic was killed.  No other casualties were listed 
in this journal log, and appropriate agencies have not 
returned records of a similar incident occurring in June 
1968.  In an April 2003 statement, the veteran's 
representative stated that that medic was killed a few days 
after treating the veteran's wounds.  In this letter, the 
representative described that the medic's treatment of the 
veteran included insertion of an intravenous line bearing 
blood product.  Then, in correspondence received in August 
2005, the veteran again indicated he received only a minor 
wound to his right knee in the alleged attack, with the 
treating medic being killed a few minutes later.  He restates 
that the wound was minor and treated in the field, resulting 
in the absence of treatment records.

So, while the death of a member of the veteran's unit is 
shown, this death is not evidence that the veteran's claimed 
injury ever occurred.  In this regard, the Board again points 
out that the service medical records are entirely negative 
for treatment of a shell fragment wound.  As noted above, VA 
examinations between 1972 and 1979 show that the veteran did 
not report that he sustained a shrapnel injury in service.  
For these reasons, the veteran's contentions are deemed to be 
not credible.

Despite extensive factual development undertaken by the RO, 
and discussed in the VCAA section above, the veteran has not 
provided and the VA has not been able to obtain evidence 
supporting the veteran's contentions.  The Board notes that 
there is no contemporaneous evidence supporting the veteran's 
contention that he was struck by a shell fragment and 
received a blood transfusion during his service in the 
Republic of Vietnam.  Moreover, there is no corroborative 
evidence that the veteran received blood transfusions at any 
time during service, to include as a result of his February 
1967 foot surgery at Fort Ord or while the veteran served in 
the Republic of Vietnam.

The Board has considered the applicability of the combat 
presumption addressed in 38 U.S.C.A. § 1154 and 38 C.F.R. 
§ 3.304(b), but has found that the evidence pertaining to the 
alleged incident preponderates against his claim.  There is 
simply a lack of satisfactory lay or other evidence of a 
service incurrence of disease or injury due to combat.  See 
Collette v. Brown 82 F.3d 389 (1996).  There is no credible 
evidence indicating that the veteran was wounded by a shell 
fragment while engaged in combat with the enemy, or that he 
received field surgery or a blood transfusion.  The Board 
notes that the veteran does not allege any other means of 
establishing that he acquired hepatis C while on active duty.

In essence, the evidence of a nexus between the veteran's 
hepatitis C and his military service is limited to statements 
by the veteran which the Board has deemed not to be credible.  
This is not competent evidence of the alleged nexus between 
his current disability and service since laypersons, such as 
the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim.

Right Knee Shell Fragment Wound

The veteran has not submitted any evidence establishing the 
presence of a right knee disability.  A July 1996 VA 
examination addressing the veteran's foot disability shows 
that range of motion studies were performed on the veteran's 
knees, with no abnormalities noted.  There is no subsequent 
evidence of a knee disability.

In the absence of a confirmed diagnosis of a right knee 
disability, meaning medical evidence showing the veteran has 
the condition alleged, service connection is not warranted.  
The case law is well settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) [service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim).]  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) [service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability].  Accordingly, 
a grant of service connection for claimed residuals of a 
right knee shell fragment wound is not in order.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against these 
claims.




ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for residuals of a right 
knee shell fragment wound is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


